Citation Nr: 1401842	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 20 percent for the service-connected prostate cancer residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968.  The Veteran reports serving in the Republic of Vietnam from August 1967 to September 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the RO in San Juan, Puerto Rico.  

The RO in Nashville, Tennessee, currently has original jurisdiction over the Veteran's claims.  

In December 2011, the Veteran testified from the RO at a hearing with the undersigned Veterans Law Judge by way of videoconference technology.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issue of an increased rating for the service-connected prostate cancer residuals is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran is shown to have a bilateral sensorineural hearing loss disability as defined by 38 C.F.R § 3.385.  

2. The currently identified bilateral sensorineural hearing loss is shown as likely as not to be due to the Veteran's only document exposure to harmful noise levels in connection with his duties during service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time. 

At the time of the VA  examination in November 2008, the Veteran was found to be suffering a bilateral sensorineural hearing loss.  The examiner at that time noted that he served as a helicopter mechanic, and the Veteran has reported having significant noise exposure incident to his duties in service, including while in combat in the Republic of Vietnam.  Significantly, the Veteran reported having only limited noise exposure after service.  

To the extent that the VA examiner relied solely on the hearing test results recorded during service to find that the Veteran had normal hearing in service in concluding that the current sensorineural hearing loss disability was less likely as not caused by his documented in-service exposure to acoustic trauma, the opinion is of limited probative value.  

The VA examiner in this regard did not address the significance of elevated findings noted at 6000 Hertz in each ear in connection with May 1967 hearing testing performed for flying status after several months of service training (and presumed noise exposure incident thereto) or comment on the fact that actual findings were not recorded for these higher frequencies at the time of the Veteran's separation examination after his service in the Republic of Vietnam that included additional exposure to hazardous noise levels.       

Given the Veteran's credible lay statements that he had no significant noise exposure after that he experienced in service, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss disability as likely as not had its clinical onset during service due to the Veteran's only documented exposure to harmful noise incident to his duties that included while serving in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

During the December 2011 hearing, the Veteran testified that his prostate cancer residuals had increased in severity since his last VA examination.  See Snuffer v. Gober, 10 Vet.App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).
 
Any outstanding treatment records also should be obtained for review in connection with the VA examination.  

Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.

2. The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected prostate cancer residuals.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


